Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 12/9/2020 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 9/9/2020.

	Response to Arguments
Applicant’s arguments, see pages 10-14, filed 12/9/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent 1, 7, and 20, the prior art of record, specifically the prior art Van Riel teaches accessing sub-pages using an offset corresponding to the sub-page when a sub-page within a page of virtual memory is accessed.  In Van Riel, a page frame number corresponding to the sub-page and an offset corresponding to the sub-page are determined and the offset within the sub-page accessed. The prior art Belgard teaches an address translation method for memory management mapping virtual addresses into a linear address space, with a paging mechanism mapping virtual addresses into physical addresses.  In Belgard, the virtual address consists of (i.e. is formed from) a segment identifier and a segment offset.
n virtual address spaces each formed of a plurality p of contiguous memory pages, and a virtual address being defined by a virtual address space I, a memory page j within that virtual address space I and an offset from the start of that memory page j..  
Regarding dependent claims 2-6 and 8-19, they are allowable due to their dependency to independent claims 1 and 7 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619